DETAILED ACTION
The Amendment filed 11/30/21 has been entered. Claims 1, 3, 5 and 6 have been amended, claim 2 has been cancelled and claim 8 has been added.
Claims 1 and 3-8 are pending.
The Amendment to the Title and the Amendment to the Specification filed 11/30/21 have been entered.
Applicant’s amendments/arguments have overcome the previously presented Objections to the Specification, Claim Objections and Double Patenting Rejections.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The New Grounds of Rejection
Applicant’s amendment and argument with respect to claims 1 and 3-8 filed on 11/30/21 have been fully considered but they are deemed to be moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over “Nieuwejaar” (US 6,463,465) in view of “Keijzer et al.” (WO 2013/068530 A2) (hereinafter Keijzer).
With respect to claim 1, Nieuwejaar teaches a network system (computer network 10; Fig. 1, col. 2, lines 41-62) for routing data from a node to a parallel file system (Fig. 1, col. 2, lines 41-62), comprising:
a first network node (a plurality of client computers 11(1) through 11(N); Fig. 1, col. 2, lines 41-62) communicatively couple to:
a plurality of parallel file systems (multiple parallel file systems, including PFS 20(A) and PFS 20(B); Fig. 1, col. 3, lines 58-65);
a plurality of segments, each segment connecting two nodes (computers 11(n) and 12(m) transfer data through their respective network interface devices, among each other over the communication link 13; Fig. 1, col. 3, lines 14-21);
a control server (control unit(s) 14(1) through 14(M); Fig. 1, col. 2, lines 63 – col. 3, line 13);
an endpoint device (storage devices 16(1)(1) through 16(M) (1); Fig. 1, col. 3, lines 22-57);
an access point server (PFS IN/OUT DAEMON 36; Fig. 2, col. 5, lines 44-65);

a second tunnel connecting the access point server to the control server (the PFS input/output daemon 36 of Fig. 2 must be connected to the control unit 14(M) of Fig. 1 in order to communicate with the client computer 11(N) via the communication link 13 of Fig. 1; Figs. 1-2, col. 2, lines 63 – col. 3, line 13 and col. 5, line 66 – col. 6, line 20).
Nieuwejaar does not teach wherein the first network node sends data to a first parallel file system of the plurality of parallel file systems, and wherein sending the data comprises uniquely identifying a first folder among a plurality of folders of the first parallel file system to write the data to.
However, Keijzer teaches wherein the first network node sends data to a first parallel file system of the plurality of parallel file systems, and wherein sending the data comprises uniquely identifying a first folder among a plurality of folders of the first parallel file system to write the data to (end-user specifies in which of the file folders a specific electronic file is to be classified, and the file system 126 takes care of logically storing the specific electronic file in the file folder specified, and of physically storing the specific electronic file at a specific one of the first physical storage device 118, the second physical storage device 120, and the third physical storage device 122; Figs. 1-2, page 22, line 28 – page 23, line 9).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate identifying a folder in a file system to Nieuwejaar because Nieuwejaar discloses storing data in a parallel file system (col. 3, line 66 – 
One of ordinary skill in the art would be motivated to utilize the teachings of Keijzer in the Nieuwejaar system in order to provide a more effective storage of data in a file system.

With respect to claim 5, Nieuwejaar as modified teaches the network system of claim 1. Nieuwejaar further teaches wherein the sending data to the first parallel file system includes directly writing the data to the first parallel file system or load-balanced writing the data to the first parallel file system (a client computer 11(n) stores data in a parallel file system by transmitting storage request messages including the data which is to be stored; Fig. 1, col. 3, line 66 – col. 4, line 43).

With respect to claim 6, Nieuwejaar as modified teaches the network system of claim 1. Nieuwejaar further teaches wherein the first network node is located in a first region and the first parallel file system is located in a second region (a parallel filesystem remote access subsystem facilitates remote access to files in a parallel filesystem in a digital computer network, the network including at least one client computer and a plurality of server computers interconnected by a communication link, and each server computer storing a portion of at least one file in the parallel filesystem; Fig. 1, col. 1, line 64 – col. 2, line 21. Since the parallel filesystem remote access subsystem facilitates remote access to files in a parallel filesystem by a client computer, the client computer must be located in a first region and the parallel filesystem must be located in a second region).

With respect to claim 7, Nieuwejaar as modified teaches the network system of claim 6. Nieuwejaar further teaches wherein the first region and the second region are different (a parallel filesystem remote access subsystem facilitates remote access to files in a parallel filesystem in a digital computer network, the network including at least one client computer and a plurality of server computers interconnected by a communication link, and each server computer storing a portion of at least one file in the parallel filesystem; Fig. 1, col. 1, line 64 – col. 2, line 21. Since the parallel filesystem remote access subsystem facilitates remote access to files in a parallel filesystem by a client computer, the client computer must be located in a first region and the parallel filesystem must be located in a second region).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nieuwejaar in view of Keijzer and further in view of “Avati et al.” (US PGPUB 2015/0248434) (hereinafter Avati).
With respect to claim 3, Nieuwejaar as modified teaches the network system of claim 1. Nieuwejaar does not teach wherein the first parallel file system is selected based on stored state information.
However, Avati teaches wherein the first parallel file system is selected based on stored state information (selecting a storage server based on criteria including location, speed, availability, proximity, etc.; [0015]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate selecting a file system based on state information to Nieuwejaar because Nieuwejaar discloses storing data in a parallel file system 
One of ordinary skill in the art would be motivated to utilize the teachings of Avati in the Nieuwejaar system in order to provide a more effective selection of a file system.

With respect to claim 4, Nieuwejaar as modified teaches the network system of claim 3. Avati further teaches wherein the stored state information includes information of the plurality of parallel file systems on availability, location, and folders (selecting a storage server based on criteria including location, speed, availability, proximity, etc.; [0015]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate selecting a file system based on state information to Nieuwejaar because Nieuwejaar discloses storing data in a parallel file system (col. 3, line 66 – col. 4, line 43) and Avati suggests selecting a file system based on state information ([0015]).
One of ordinary skill in the art would be motivated to utilize the teachings of Avati in the Nieuwejaar system in order to provide a more effective selection of a file system.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nieuwejaar in view of Keijzer and further in view of “Rathi et al.” (US PGPUB 2007/0083482) (hereinafter Rathi).
With respect to claim 8, Nieuwejaar as modified teaches the network system of claim 1. Nieuwejaar does not teach wherein each of the plurality of folders is associated with a quality of service (QoS).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate associating folders in a file system with QoS to Nieuwejaar because Nieuwejaar discloses storing data in a parallel file system (col. 3, line 66 – col. 4, line 43) and Rathi suggests associating folders in a file system with QoS ([0072]).
One of ordinary skill in the art would be motivated to utilize the teachings of Rathi in the Nieuwejaar system in order to provide a more effective selection of a folder in a file system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang et al. US 2009/0259798. Discloses writing and reading data to/from a storage system with multiple file systems.
Fukui et al. US 2015/0006596. Discloses selecting a storage cloud to store an entity file from among a plurality of storage clouds connected via a network to a cloud-utilizing terminal.
Chatley et al. US 2009/0144416. Discloses selecting a storage node for serving a data file request based on a distance from a requesting device.
Das et al. US 2012/0005307. Discloses providing a user with access to a plurality of different file systems implemented across a plurality of storage spaces.
Jensen et al. US 2009/0132621. Discloses selecting a storage location for file storage based on storage longevity and speed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny B Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Primary Examiner, Art Unit 2447
December 6, 2021